Lewis, P., and Richardson, J.,
dissented.
The decree is as follows:
The court is of opinion, for reasons stated in writing and filed *469with the record, that the said chancery court erred in failing to dismiss the bill of the plaintiff as to the appellant, Osborne, and in failing to abate the attachment issued and levied on the real estate of said Osborne. It is therefore decreed and ordered that the said decree be reversed and annulled, and that the appellees, the plaintiffs in the court below, pay to the appellant his costs by him expended in the prosecution of his appeal and supersedeas here. And this cause is remanded to the said chancery court with instructions to dismiss the plaintiffs’ bill as to said defendant, Osborne, and to abate the attachment issued and levied on said Osborne’s real estate, and to render such other decree as it may deem proper in conformity with the views in said written opinion expressed.
Decree reversed.